ACCEPTED
                                                                                                                    05-13-00930-CR
                                                                                                         FIFTH COURT OF APPEALS
                                                                                                                    DALLAS, TEXAS
                                                                                                              3/31/2015 9:50:05 AM
                                                                                                                          LISA MATZ
SORRELsluDASHENIANTON                                                                               BRUCE ANTON
                                                                                                                              CLERK
                                                                       BOARD CERTIFIED-CRIMINAL LA\V and CRIMJNAL APPELLATE LAW
                                                                                         TEXAS BOARD OF LEGAL SPECIALIZATION
                          Attorneys and Counselors at Law
                                                                                                         ba@sualaw.com
                                                                                                   2311 Cedar Springs Rd.
                                                                                                                Suite 250
                                                                                     FILED IN     Dallas, TX 75201
                                             March 31, 2015                   5th COURT OF APPEALS   214.468.8100
                                                                                  DALLAS, TEXAS fax 214.468.8104
                                                                                                   www.sualaw,com
                                                                              3/31/2015 9:50:05 AM
  Clerk of the Court
                                                                                    LISA MATZ
  Fifth Court of Appeals                                                              Clerk
  George L. Allen, Sr. Courts Bldg.
  600 Commerce Street, Suite 200
  Dallas, Texas 75202-4658

  RE:    State of Texas v. Alice Annette Steele
         Dallas County Case No. F0845120M
         Court of Appeals No. 05-13-00930-CR


  Dear Sir or Madam:

  On March 23, 2015, I mailed Ms. Alice Annette Steele a copy of the Court of Appeals'
  opinion on the above-referenced case and I advised Ms. Steele of her right to file a prose
  petition for discretionary review of this court's opinion. I am enclosing a copy of the certified
  mail receipt from that letter that I sent to Ms. Steele. Please file this letter and the certified
  mail receipt in the file for Ms. Steele's appeal.

  Thank you for your prompt attention to this matter.



  Yours Very Truly,




  Bruce Anton




  BA:am
  Enclosure
i:1                                                                                                        4, Restricted Delivery?   3, Service Type
           ATTN: ASHLEY
 i/        BRUCE ANTON                                                                                      (Extra Fee)   D Yes         CERTIFIED
  I        SORRELS, UDASHEN & ANTON
                                                                                                           2. Article Number
  I        2311 CEDAR SPRINGS, SUITE 250
  I        DALLAS, TEXAS 75201                                                                                  7111 1532 6510 DODO 0498
  I
  I
  111-"'""""-lLl<:i;z.li-!'-..L------I                                                                 llllll IlllHIJlllllllllllllll Ill lllll Ill
  I                                                                                                    7.111 1532 6510 ODDO 0498
  llf-:-J'=-----:""'":'--1.-'---'---'---"~-----1--------------
  ) C" Date of Delivery      1. Article Addressed To:

  l,1-------------1                                                                          MS. ALICE ANNETre-STE"ELE
  I l:t Addressee's Address               (lfDifferentFromAddress U$ed bySendel)

                                                                                             TDCJ # 01868899
  I ---------------------------------------------------------------------------'L-- '';~ _ H0 BB Y_ UN IT
  I    Secondary Address I Suite I Apt. I Floor /Please Print c11~r~y)                __     7 4 _2 FM 712
                                                                                                ~-:-


  I                                                                                   ";)_:_ MARLIN TX 76661
      ·-o-~iiVery··;.;dci·~e-;;~---·-···-·-····-·-·-·--·---·-·-·-···--·-·-·-······-···--··                           . .,.,._                   ...
                                                                                                                                                  ~.;

                                                                                                                                          •   r_>_~--   •. ,·

  I                                                                       ; .1,t:_";J,~?.
                                                                                  -~':,~
  I ·(::-i·iy···-·-····· ---·-·-··-··········----..       .... ".
                                                     ·siai~            ···z·1p·,;.'-··,tE~de·


  !=========